DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0172397; hereinafter Lee) in view of Kim et al. (US 2014/0210807; hereinafter Kim’807). 
Regarding claim 1: 
Lee discloses an organic light emitting diode display (see Fig. 1 and paragraph 31), comprising: 
a display area including a pixel for receiving an emitting signal and emitting light in response thereto (see Fig. 1, display 100 and Fig. 2); and 
first and second emitting signal generators provided on respective sides of the display area, each of the first and second emitting signal generators including a plurality of emitting signal stages (see Figs. 5 and 6; emission drivers 132 are on each side of the display area) , wherein 
each of the plurality of emitting signal stages includes two clock signal input ends having different capacitance values (see Fig. 6, ECLK1 and ECK2 lines inherently have different capacitance values). 
Lee does not disclose a matching capacitor connected to the clock signal input end with lower capacitance from among the two clock signal input ends.
In the same field of endeavor, Kim’807 discloses a display device comprising: 
a matching capacitor connected to the clock signal input end with lower capacitance from among the two clock signal input ends (see Fig. 1, capacitor C1 is connected to the clock signal input line CL3, where CL4 is not connected to any capacitor; also see paragraphs 41-44). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display of Lee to include a matching capacitor connected to the clock signal input end with lower capacitance from among the two clock signal input ends as taught by Kim’807.  One of ordinary skill in the art would have been motivated to do this because a display with a static electricity prevention design circuit that can be effectively applied to a large-sized display panel can be provided to avoid driving failure due to the inflow of the static electricity in the display device, thereby providing a display panel having excellent quality. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim’807 as applied to claim1 above, and further in view of Kim et al. (US 10,304,372; hereinafter Kim’372).
Regarding claim 4: 
Lee and Kim’807 disclose all the features in claim 1.  Lee and Kim’807 do not disclose the organic light emitting diode display as claimed in claim 1, wherein the emitting signal stages are respectively connected to n-numbered pixel rows, n being an integer that is equal to or greater than 1, and the n-numbered pixel rows emit light simultaneously.
In the same field of endeavor, Kim’372 discloses an organic light emitting diode display, wherein the emitting signal stages are respectively connected to n-numbered pixel rows, n being an integer that is equal to or greater than 1, and the n-numbered pixel rows emit light simultaneously (see col. 6, lines 16-20; two rows of pixels are simultaneously driven).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display of Lee in view of Kim’807 such that the emitting signal stages are respectively connected to n-numbered pixel rows, n being an integer that is equal to or greater than 1, and the n-numbered pixel rows emit light simultaneously as taught by Kim’372.  One of ordinary skill in the art would have been motivated to do this because the display can be driven with less power (see col. 6, lines 16-20). 
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 2, none of the reference of record alone or in combination discloses or suggests the organic light emitting diode display as claimed in claim 1, wherein two adjacent emitting signal stages are included in a same one of the first and second emitting signal generators.
In regards to claim 3, none of the reference of record alone or in combination discloses or suggests the organic light emitting diode display as claimed in claim 1, wherein two adjacent emitting signal stages are included in the first and second emitting signal generators, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625